Case 1:18-cv-01334-TSE-IDD Document 54 Filed 05/21/21 Page 1 of 4 PageID# 300



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                               Alexandria Division


Jermaine Lee Leslie, Jr.,                                  )
      Plaintiff,                                           )
                                                           )
V.                                                         )                       l:18cvl334(TSE/IDD)
                                                           )
Lieutenant B. Moore,^                                      )
      Defendants.                                          )

                                MEMORANDUM OPNION AND ORDER


         Proceeding pro se, Jermaine Lee Leslie, Jr.("Plaintiff or "Leslie"), a Virginia inmate,

initiated this civil action by filing a complaint pursuant to 42 U.S.C. § 1983, alleging that the

defendants B. Moore and M.Brooks assaulted him in violation of his Eight Amendment rights

while Leslie was detained at the Indian Creek Correctional Center("ICCC").' Plaintiff seeks to

recover monetary damages in the amount of$100,000.[Dkt. No. 1]. On April 22,2020,the

Court denied, without prejudice, defendants' motion for summary judgment alleging Plaintiff

had failed to exhaust his administrative remedies.[Dkt. No. 43]. Plaintiff filed a motion for

summary judgment on December 29,2020, with a memorandum and exhibits.[Dkt. Nos. 49-51].

The defendants have responded and filed affidavits disputing plaintiffs version of the incident.

Accordingly, this matter is now ripe for disposition. For the reasons that follow. Plaintiffs

motion for summary judgment must be denied.

         On March 22, 2018, an altercation occurred between plaintiff and defendants Brooks and

Moore. Plaintiff alleges he was assaulted and injured by the defendants without provocation and

the defendants deny plaintiffs allegation that there was no provocation. In short, the defendants



'On May 24,2019,the Court granted defendants motion to dismiss plaintiffs claims against the defendants to the
extent he sought to recover against them in the claims against defendants in their official capacities with prejudice.
[Dkt. No. 23].
Case 1:18-cv-01334-TSE-IDD Document 54 Filed 05/21/21 Page 2 of 4 PageID# 301
Case 1:18-cv-01334-TSE-IDD Document 54 Filed 05/21/21 Page 3 of 4 PageID# 302
Case 1:18-cv-01334-TSE-IDD Document 54 Filed 05/21/21 Page 4 of 4 PageID# 303
